Citation Nr: 0632256	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-34 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002 and 2006); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for tinnitus  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


